                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    CHRISTIAN BUENO                                    CIVIL ACTION

                         v.                            NO. 16-4468

    MICHAEL OVERMYER, et al.


                                                ORDER
          AND NOW, this 31 st day of October 2019, upon careful and independent consideration of

the Petition for a writ of habeas corpus (ECF Doc. No. 1), Response to the Petition (ECF Doc. No.

28), Judge Lloret's August 26, 2019 Report and Recommendation (ECF Doc. No. 29), Petitioner's

Objections (ECF Doc. No. 33), and for reasons in the accompanying Memorandum, it is

ORDERED:

          1.      Judge Lloret' s comprehensive August 26, 2019 Report and Recommendation (ECF

Doc. No. 29) is APPROVED;

          2.      We DENY and DISMISS the Petition for writ of habeas corpus (ECF Doc. No. 1)

with prejudice;

          3.      There is no probable cause to issue a certificate of appealability; 1 and,

          4.      The Clerk of Court shall CLOSE this case.




                                                        ~J.




1
    See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473,484 (2000).
